Citation Nr: 1340068	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral knee disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).  

The Veteran served on active duty from July 1957 to April 1960.  His awards and commendations include the Parachutist Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in Detroit, Michigan, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the Veteran's claim for service connection for additional development action.  

As noted above, this matter was previously remanded by the Board in July 2013 in an attempt to obtain pertinent treatment records, to include those from previous knee surgeries at a private facility, as well as records from the Veteran's private physicians.

Specifically, at the VA examination, the Veteran identified a facility at which post-service knee arthroscopy was conducted in 1998, and at which left total knee arthroplasty was conducted in 2006.  Those records, as well as the private physicians' records discussed by the Veteran at his hearing, are necessary for an adequate VA examination and opinion.  

The Veteran was to be requested to authorize VA to obtain post-service records of non-VA knee treatment, including both providers identified and the facility at which identified surgical treatment was conducted.  Unfortunately, the August 2013 correspondence to the Veteran requested that the Veteran authorize release of records from the two private physician providers he identified, but did not specifically ask the Veteran to authorize release of records related to 1998 arthroscopy and 2006 total knee replacement.  The letter did advise the Veteran to sign a consent for release of information for "any other private treatment" since service.  However, since the letter did not specifically direct the Veteran to authorize release of information from the identified facility at which 1998 arthroscopy and a 2006 knee replacement were conducted, it is the Board's opinion that the Veteran should be afforded another opportunity to submit or identify the relevant post-service records of treatment of a knee disorder discussed at the VA examination and at his hearing in 2010.  

Additionally, the Veteran should be advised to submit or authorize release of records from any other facility at which post-service treatment of either knee was rendered.  The Veteran should be advised that, if he does not respond to the request, and does not submit or authorize VA to obtain the records which the Veteran contends support the favorable private opinion rendered by Dr. V., his claim may be denied. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Once again, the RO/AMC should request that the Veteran provide the names of any private physicians who rendered post-service clinical treatment of a knee disorder, than Dr. K. and Dr. V., who have already been identified.  The Veteran should submit or authorize VA to obtain records from each identified provider, to include Dr. K. and Dr. V.  The Board notes that a separate authorization is required for each provider.  

The Veteran should be specifically asked to submit or authorize release of records regarding the Veteran's knee surgeries from the Central Michigan Hospital in Mt. Pleasant, Michigan.  The Veteran should also be asked to identify any other facility at which treatment for a disorder of either knee was provided or radiologic examination of either knee was conducted.  As noted above, a VA physician noted in June 2009 that the Veteran underwent knee surgeries at that facility in 1998 and in 2006.  

Once the authorization has been received, a specific attempt should be made to obtain records regarding the Veteran's knee surgeries from the Central Michigan Hospital in Mt. Pleasant, Michigan, as well as any records for which release has been authorized.     

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, the Veteran should be provided a notice which identifies the specific records VA is unable to obtain; (b) briefly explains the efforts made to obtain those records; (c) describes any further action to be taken by VA with respect to the claims; and (d) explains that the Veteran is ultimately responsible for providing the evidence.  

2.  Whether or not the Veteran responds to the request for authorization for VA to obtain relevant private clinical records, any pertinent VA treatment records not yet associated with the claims file should e obtained.

3.  The Veteran should be afforded an opportunity to submit or identify any additional clinical or non-clinical evidence which would support his contentions, including employment job description or the like.  

4.  After completion of the above, conduct any additional development deemed necessary, to include additional medical review if needed to address additional evidence obtained on Remand.  Then, the appeal should be reviewed with consideration of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



